Case 1:18-cr-00146-JFK Document 97 Filed 07/02/20 Page 1 of 1

 

 

 

TUSDC SDNY
| DOCUMENT

 
   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wanna nnn x AES
UNITED STATES OF AMERICA : See.
-against- : No. 18 Cr. 146 (JFK)
: ORDER
KAREEM GRAVES,
Defendant. :
i os te sae tee en ee ee ee ee ee ee ee ee x

JOHN F. KEENAN, United States District Judge:

The Government is directed to file its response to
Defendant Kareem Graves’s pro se motion for sentence reduction
(filed under seal) by no later than July 13, 2020. The
Government is further directed to mail a copy of its response to
Graves at that time. Graves shall have 30 days from the date on
which he is served with the Government’s opposition to file a
response. Absent further order, the motion will be considered
fully submitted as of that date.

The Court will mail a copy of this Order to Graves today.

SO ORDERED.

cre wep SBT ¥ % Fr
ine ELE OY RONIC ALLY FILED |

1 emnie camer an tenertnann erm SARL LTC

 

Dated: New York, New York .
July 2, 2020 Nb 1) /, NCLB
John F.’ Keenan
United States District Judge

;
a
J
gt

gh ppertnimetinpeememenmar .
